Citation Nr: 9927178	
Decision Date: 09/22/99    Archive Date: 10/05/99

DOCKET NO.  92-07 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico



THE ISSUE

Entitlement to service connection for occlusion of the 
inferior temporal branch vein of the right eye.



REPRESENTATION

Appellant represented by:	Nilsa do los Angeles 
Velazquez-Matos, Attorney



WITNESSES AT HEARING ON APPEAL

The veteran and his spouse



ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from February 1956 to 
December 1959.  

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from a January 1989 rating decision by the 
RO which denied service connection for a low back disorder 
and disability of the right eye.  

In April 1993, the Board remanded the case for additional 
development.  In a rating decision of April 1994, the RO 
granted service connection for a lumbar spine disability.  

In July 1995, the Board again remanded the case for 
additional development with respect to the issue of service 
connection for a right eye disorder.  

In November 1997, the Board denied service connection for a 
right eye disorder.  The veteran requested reconsideration of 
the decision but, in February 1998, his motion was denied.  

The veteran appealed to the United States Court of Appeals 
for Veterans Claims (known as the United States Court of 
Veterans Appeals prior to March 1, 1999) (hereinafter the 
"Court").  In a December 1998 Order, the Court granted a 
Joint Motion for Remand, vacating the Board's decision and 
remanding for additional development.  

In August 1999, the Board learned that the veteran had died 
on April [redacted], 1999.  


FINDING OF FACT

The veteran is shown to have died on April [redacted], 1999, 
prior to final appellate consideration by the Board.  



CONCLUSION OF LAW

The RO's January 1989 rating decision denying the issue on 
appeal is vacated, and the appeal is dismissed.  Landicho v. 
Brown, 7 Vet. App. 42 (1994).  



REASONS AND BASES FOR FINDING AND CONCLUSION

In January 1989, the RO denied the veteran's claim of service 
connection for occlusion of the inferior temporal branch vein 
of the right eye.  The veteran filed a timely appeal.  

The veteran is shown to have died on April [redacted], 1999, 
during the pendency of the appeal to the Board.  The Board 
learned of the veteran's death in August 1999.  

The Court held in Landicho v. Brown, 7 Vet. App. 42, 44 
(1994), that substitution of the appellant is not permissible 
in cases where the appellant is a veteran who dies while his 
appeal for disability compensation under Chapter 11 of title 
38, U.S. Code, is pending.  The Court held that the 
appropriate remedy is to vacate any appealed Board decision, 
thus nullifying the underlying RO decision, and to dismiss 
the appeal.  Landicho v. Brown, 7 Vet. App. at 54.  

The Court explained that this is done to ensure that any 
appealed Board decision and the underlying RO decision will 
have no preclusive effect in the adjudication of any accrued-
benefits claims derived from the veteran's entitlements.  Id.  
Thus, the RO must vacate the January 1989 rating decision 
insofar as it denied the issue on appeal.  



ORDER

The Regional Office is directed to vacate its January 1989 
rating decision, with regard to the denial of service 
connection for occlusion of the inferior temporal branch vein 
of the right eye; the appeal is dismissed.  



		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals



 

